Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on August 19, 2021 and in response to telephonic and electronic communications with Applicant’s representative, Bart Seeley between March 9, 2022 and March 11, 2022. See attached latest interview summary. 
In response to the interviews, approval of the Examiner’s amendments was received by Applicant’s representative on March 11, 2022. 
	As a result, the following claims are amended and are hereby entered by Examiner’s amendments. 
Examiner’s Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given by Applicant’s representative on March 11, 2022. 
	The Application has been amended as follows:

I. Please replace all previous claims with the below amended claims, wherein:
Claims 8-12, 14-16 are pending.
Claims 1-7, and 13 are cancelled. 
Final Claims

1–7.	(Canceled)

8.  	(Currently Amended) A system comprising:
a license management server and an information processing apparatus, 
wherein the license management server comprises one or more first memories storing first instructions and one or more first processors that, upon execution of the first instructions, cause the license management server to perform operations comprising:
generating a license file; and 
wherein the information processing apparatus comprises a display device, at least one second memory storing second instructions, and at least one second processor that, upon execution of the second instructions, causes the information processing apparatus to perform operations comprising:
receiving the license file from the license management server,
validating an application corresponding to the license file by applying the license file at the information processing apparatus, wherein the license file is stored in the at least one second memory and associated with the application corresponding to the license file, and wherein the application corresponding to the license file extends a functionality of the information processing apparatus,
displaying, on the display device, an application-selection screen that includes a plurality of icons,
comparing a timing value set in the license file with a current time value to determine whether the current time value has exceeded the timing value set in the license file,
after a determination that the current time value has exceeded the timing value set in the license file as result of a comparison
registering a screen for displaying a list of applications for which respective licenses have expired, wherein the list of applications includes the application corresponding to the license,
generating a new icon for the application corresponding to the license, 

displaying the new icon for the application corresponding to the license file on the application-selection screen, wherein the new icon is an element of a graphical user interface, such that the application-selection screen includes the new icon in addition to the plurality of icons and the new icon is tied to the application-selection screen, wherein the new icon is configured to receive an instruction, from a user, for installing the new license file,
receiving, via the new icon, the instruction for renewing the license,
after the new icon receives the instruction for renewing the license,
sending a request, to the license management server, for a new license file to renew the application, wherein the new license file is different from the license file, and wherein the request includes an identifier of the application corresponding to the license file and includes an identifier of the information processing apparatus,
wherein the one or more first processors, upon execution of the first instructions, further cause the license management server to perform operations comprising:
generating the new license file based, at least in part, on information stored in the one or more first memories, wherein the new license file includes the identifier of the application corresponding to the license file, the identifier of the information processing apparatus, and an electronic signature, which is a certificate for verifying that the new license file is valid, and
after receiving the request, sending the new license file to the information processing apparatus, and
wherein the at least one second processor, upon execution of the second instructions, further causes the information processing apparatus to perform operations comprising:
acquiring the new license file from the license management server,   
storing the new license file to update the license file stored in the at least one second memory with the new license file, and
and removing the new icon from the application-selection screen.


	generating, at the license management server, a license file;
receiving, at the information processing apparatus, the license file from the license management server;
validating an application corresponding to the license file by applying the license file at the information processing apparatus, wherein the license file is stored in at least one memory of the information processing apparatus and is associated with the application corresponding to the license file, and wherein the application corresponding to the license file extends a functionality of the information processing apparatus,
displaying, on a display device of the information processing apparatus, an application-selection screen that includes a plurality of icons;
comparing a timing value set in the license file with a current time value to determine whether the current time value has exceeded the timing value set in the license file
after determining that the current time value has exceeded the timing value set in the license file as a result of the comparing,
registering a screen for displaying a list of applications for which respective licenses have expired, wherein the list of applications includes the application corresponding to the license file,
registering a new icon for the application corresponding to the license file, wherein the new icon is an element of a graphical user interface,
displaying the new icon for the application corresponding to the license file on the application-selection screen
	after the new icon receives the instruction,
sending a request, to the license management server, for the new license file to renew the application, wherein the new license file is different from the license file, and wherein the request includes an identifier of the application corresponding to the license file and includes an identifier of the information processing apparatus;
generating, at the license management server, the new license file based, at least in part, on information stored in the license management server, wherein the new license file includes the identifier of the application corresponding to the license file, the identifier of the information processing apparatus, and an electronic signature, which is a certificate for verifying that the new license file is valid, 
after receiving, at the license management server, the request, sending the new license file from the license management server to the information processing apparatus;
acquiring the new license file from the license management server; and 
storing the new license file to update the license file stored in the at least one memory with the new license file and removing the new icon from the application-selection screen.

10.  	(Currently Amended) Non-transitory computer-readable storage media storing computer-executable instructions, wherein the non-transitory computer-readable storage media include a first non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of a license management server, cause the license management server to perform a method comprising:
generating a license file used to validate, at an information processing apparatus, an application corresponding to the license file by applying the license file at the information processing apparatus; and
wherein the non-transitory computer-readable storage media include a second non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of the information processing apparatus that communicates with the license management server, cause the information processing apparatus to perform a method comprising:

comparing a timing value set in a license file with a current time value to determine whether the current time value has exceeded the timing value set in the license file, wherein the license file is stored in at least one memory of the information processing apparatus and is associated with the application corresponding to the license file;
 after determining that the current time value has exceeded the timing value set in the license file as a result of the comparing,
registering a screen for displaying a list of applications for which respective licenses have expired, wherein the list of applications includes the application corresponding to the license file,
registering a new icon for the application corresponding to the license, wherein the new icon is an element of a graphical user interface, and
displaying a new icon for the application corresponding to the license file on the application-selection screen
	after the new icon receives the instruction,
sending a request, to the license management server, for the new license file to renew the application, wherein the new license file is different from the license file, and wherein the request includes an identifier of the application corresponding to the license file and includes an identifier of the information processing apparatus;
	wherein the method performed by the license management server further comprises:
generating the new license file based, at least in part, on information stored in the license management server, wherein the new license file includes the identifier of the application corresponding to the license file, the identifier of the information processing apparatus, and an electronic signature, which is a certificate for verifying that the new license file is valid, and
after receiving the request, sending the new license file to the information processing apparatus; and

acquiring the new license file from the license management server; and 
storing the new license file to update the license file stored in the at least one memory with the new license file and removing the new icon from the application-selection screen.

11.	(Previously Presented) The method of claim 9, further comprising:
after determining that the current time value has exceeded the timing value set in the license file as a result of the comparing,
before acquiring the new license file from the license management server, sending a second request, to the license management server, for the new license file.

12.	(Previously Presented) The method of claim 11, further comprising:
before acquiring the new license file from the license management server, determining that a predetermined amount of time has passed after sending the second request and that the new license file has not yet been acquired from the license management server; and
before acquiring the new license file from the license management server, in response to determining that the predetermined amount of time has passed after sending the second request and that the new license file has not yet been acquired from the license management server,
sending a third request, to the license management server, for the new license file.

13.  	(Canceled) 

14.	(Previously Presented) The system of claim 8, wherein the information processing apparatus is configured to perform at least one of a copy function, a print function, and a scan function.

15.	(Previously Presented) The system of claim 8, wherein the license management server generates the new license file in response to receiving the request for the new license file.






Reasons for Allowance
	Claims 8-12, 14-16 are allowed. 

Applicant’s arguments filed on August 19, 2021 have been considered and in light of the above amendments result in the withdrawal of all rejections; 35 U.S.C. 101 rejections. 
All arguments throughout the prosecution history and response to arguments are incorporated herewith. 
	The claims as a whole, even if they are directed to an abstract idea, include additional elements that as a whole transform the claims to eligible subject matter.

An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.

	The references relied upon throughout prosecution, cited, and the newly cited references fail to disclose:

validating an application corresponding to the license file by applying the license file at the information processing apparatus, wherein the license file is stored in the at least one second memory and associated with the application corresponding to the license file, and wherein the application corresponding to the license file extends a functionality of the information processing apparatus,

comparing a timing value set in the license file with a current time value to determine whether the current time value has exceeded the timing value set in the license file,
after a determination that the current time value has exceeded the timing value set in the license file as result of a comparison,
registering a screen for displaying a list of applications for which respective licenses have expired, wherein the list of applications includes the application corresponding to the license,
generating a new icon for the application corresponding to the license, 
registering the new icon for the application corresponding to the license, wherein the new icon is an element of a graphical user interface, and 
displaying the new icon for the application corresponding to the license file on the application-selection screen, wherein the new icon is an element of a graphical user interface, such that the application-selection screen includes the new icon in addition to the plurality of icons and the new icon is tied to the application-selection screen, wherein the new icon is configured to receive an instruction, from a user, for installing the new license file,
receiving, via the new icon, the instruction for renewing the license,
after the new icon receives the instruction for renewing the license,
sending a request, to the license management server, for a new license file to renew the application, wherein the new license file is different from the license file, and wherein the request includes an identifier of the application corresponding to the license file and includes an identifier of the information processing apparatus,
wherein the one or more first processors, upon execution of the first instructions, further cause the license management server to perform operations comprising:
generating the new license file based, at least in part, on information stored in the one or more first memories, wherein the new license file includes the identifier of the application corresponding to the license file, the identifier of the information processing 
after receiving the request, sending the new license file to the information processing apparatus, and
wherein the at least one second processor, upon execution of the second instructions, further causes the information processing apparatus to perform operations comprising:
acquiring the new license file from the license management server,   
storing the new license file to update the license file stored in the at least one second memory with the new license file, and
and removing the new icon from the application-selection screen.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/12/2022